     1   JOHNT. KEATING
         Nevada Bar No.: 6373
 2
         KEATING law group
 3
         9130 W. Russell Road, Suite 200
         Las Vegas, Nevada 89148
 4       jkeat ing@ keat inglg.com
         (702) 228-6800 phone
 5
         (702)228-0443 facsimile
 6       Attorneys for Defendant
         Progressive Northern Insurance
 7
         Company
 8
                                        UNITED STATES DISTRICT COURT
 9

                                              DISTRICT OF NEVADA
10

11       ARASH HASHEMI,
                                                          CASE NO.: 2:19-cv-00212-RFB-NJK
12
                Plaintiff,
13
         vs.

14

         PROGRESSIVE         NORTHERN     INSURANCE              SI!PULATED_PROTECTIVE ORDER
15
         COMPANY, a foreign corporation; DOES I
16       through  X     inclusive;    and      ROE
         CORPORATIONS, I through X, inclusive,
17


18              Defendants.


19


20              IT IS HEREBY STIPULATED AND AGREED b:, .md between the parties hereto, by and

21       through their respective attorneys, to the following:
22
                1.      This Order shall be in effeci and shall govern all documents produced and
23
         information provided by Progressive Northern Insurance Company in response to the Plaintiff's
24


25       Interrogatories and Request for Production of Doeurn^ts in the instant litigation for documents

26
         or things (including, but not limited to, portions of the Progressive Northern Insurance Company
27
         Claims Standards and documents regarding employe training and job descriptions.]
28
                                                      1
               2.      The documents produced and information provided shall be deemed to have

        been designated as CONFIDENTIAL MATERIALS when the same have had affixed to them the

        following notice:

               CONFIDENTIAL       MATERIALS      PRODUCED       By    PROGRESSIVE    NORTHERN
               INSURANCE COMPANY IN CONJUNCTION WITH THE LAVVSUIl OF (Hashemi v,
               Progressive Northern Insurance Company;.

               3.      Counsel and the parties shall not disclose, make available or communicate

        CONFIDENTIAL MATERIALS to any person, entity or organization except to those persons

10      designated in this Order and only in accordance with rtie procedures established by this Order.
11 , In this regard:
12
               (a)     Counsel may disclose such information to clerical personnel and attorneys
13

               directly employed by their law firms to the extent thatthe disclosures are necessary for
14

15 :           tne Preparation of this litigation for trial or appeal. All such clerical personnel and
16
               attorneys shall be bound by the provisions of bus Order.
17
               (b)     All persons to whom disclosure is to be made, other than those persons
18

19
               described in subparagraph 4 (a) below, shall acknowledge, in writing, the terms ofthis

20 |           Order. Each such person shall agree that thedisclosed information is confidential, is not
21
               to be disclosed by him or her or to anyone e'se and is not to be used for any purpose
22
               other than the preparation of this litigation for trial or appeal.
23

24
               (c)     Counsel for parties to whom CONFIDENTIAL MATERIALS have been produced or

25 ;:          disclosed shall not, without prior consent of cuunsel for Progressive Northern Insurance

 ' •j          Company, disclose the CONFIDENTIAL MATERIAL except as provided by the terms of this
27 j
28 l\
                Order.


                4.       The parties, through counsel of record in tins litigation, may disclose

     j CONFIDENTIAL MATERIALS to expert witnesses or consultants provided that the following
     I

     | procedures and restrictions shall apply to such disclosure:

                (a)      Before receiving CONFIDENTIAL MATERIALS, the expert witness or consultant

                sliall execute an acknowledgment that he or she lias received a copy of this Order, has i

                reviewed a copy of this Order and that he or she understand that he or she is bound by

                the provisions of this Order;


                (b)      No expert witness or consultant to whom such CONFIDENTIAL MATERIALS have

                been disclosed shall use such information except for preparation for trial of this

                litigation, the trial itself or an appeal of this litigation; and

                (c)      No such expert or consultant shall disclose CONFIDENTIAL MATERIALS he or she

                has received hereunder to any other person or entity without prior written consent of

                counsel for Progressive Northern Insurance Company.

                5.       Any CONFIDENTIAL MATERIALS used at any deposition shall be sealed as shall

         that portion ol the deposition transcript.

                6.    SeeAny CONFIDENTIAL
                          order            MATERIALS
                                issued concurrently   filed as exhibits to any motions or pleadings to be
                                                    herewith.

         filed in the court file shall have the CONFIDENTIAL MATERIALS filed under seal.


                7.       Nothing contained in this Ordershall be construed to prejudice the Plaintiff's right



26
         CONFIDENTIAL MATERIALS, Plaintiff's counsel gives reasonable notice to counsel for
27


28
1    Progressive Northern Insurance Company of such intent, so that the confidentiality of such

2
     CONFIDENTIAL MATERIALS maybe protected as determined and directed by the agreement of
3
     the parties with the approval of the Court. If Plaintiff's counsel cannot provide reasonable
4

     notice to counsel for Progressive Northern Insurance Company under the particular
5


6    circumstances, Plaintiff's counsel will undertake to protect the confidentiality of the materials.

7
            8.      Upon termination of this litigation, all CONFIDENTIAL MATERIALS, including any
8
     copies, in thecustody of the parties or counsel for the parties or in the custodyof any person to
9

     whom counsel for the parties has disclosed such CONFIDENTIAL MATERIALS, shall be returned
10

11   to counsel for Progressive Northern Insurance Company.

12
     DATED this    /^     day of September, 2019. DATED this
                                                                     /:/3-day of September, 2019.
                                                                    '"!
13
      KEATING LAW GROUP                                 BOWEN LAW OFFICES
14

15

16

17
     JOHN T. KEATJNffl, ESQ.                            JEROME'R. BOWEN, ESQ."
     Nevada Bar No.&il3                                 Nevada Bar No.: 45407
18   9130 W. RusWmoad, Ste. 200                         9960 West Cheyenne Avenue, Ste. 250
     Las Vegas Nty^148                                  Las Vegas NV 89129
19
     Attorney for Defendant                             Attorney for Plaintiff
20   Progressive Northern Insurance Company             Arash Hashemi


21

                                                      ORDER
22

23           IT IS SO ORDERED this     12   day of.
                                                      September
                                                      January             ., 2019.

24


25                                               __________________________
26
                                                 United States Magistrate Judge
                                                              U.S. DISTRICT JUDGE

27

28
